EXHIBIT 10.20

 

FIRST AMENDMENT TO POOLING AGREEMENT

THIS FIRST AMENDMENT TO POOLING AGREEMENT, dated May 31, 2012, is entered into
by CAMBRIDGE TRS, INC. ("Company") and SONESTA INTERNATIONAL HOTELS CORPORATION
("Manager").

RECITALS:

Company and Manager entered into a Pooling Agreement dated as of April 23, 2012
(the "Pooling Agreement"). Capitalized terms used in this First Amendment to
Pooling Agreement without definition shall have the meanings given to such terms
in the Pooling Agreement.

The Pooling Agreement provides that at any time Manager and any Additional Owner
enter into a management agreement for the operation of an Additional Hotel, the
Additional Owner may become a party to the Pooling Agreement and the Pooling
Agreement will be applicable to any Additional Hotel by the Additional Owner
signing an accession agreement.

The parties desire to amend the Pooling Agreement to provide that where an
Additional Owner is then a party to the Pooling Agreement and such Additional
Owner and Manager enter into a management agreement for the operation of an
Additional Hotel, the Additional Hotel may be made subject to the Pooling
Agreement by such Additional Owner and Manager confirming the amendment and
restatement of Schedules B and C to the Pooling Agreement.

NOW, THEREFORE:

The Pooling Agreement is hereby amended by deleting the first sentence of
Section 7.01 in its entirety and replacing it with the following:

At any time and from time to time, if Manager and any Owner or any Affiliate of
an Owner (an "Additional Owner") enter into a management agreement for the
operation of an additional Hotel (an "Additional Hotel"), the Additional Owner
may become a party to this Agreement by signing an accession agreement
confirming the applicability of this Agreement to such Additional Hotel,
provided if the Additional Owner is then a party to this Agreement, the
Additional Hotel may be made subject to this Agreement by such Additional Owner
and Manager amending and restating Schedules B and C.

In all other respects the Pooling Agreement continues in full force and effect
and unmodified.

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this First Amendment to Pooling Agreement has been duly
executed and delivered by the Company and the Manager with the intention of
creating an instrument under seal.

 

 

CAMBRIDGE TRS, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Operating Officer

 

 

 

 

 

SONESTA INTERNATIONAL HOTELS CORPORATION

 

 

 

 

 

By:

/s/ William J. Sheehan

 

 

William J. Sheehan

 

 

President and Chief Executive Officer

 

 

 

 



--------------------------------------------------------------------------------